ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Smith, 2013 IL App (2d) 121164




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                    GEORGE SMITH, Defendant-Appellee.



District & No.             Second District
                           Docket No. 2-12-1164


Filed                      November 20, 2013


Held                       An indictment charging defendant with a felony of driving while his
(Note: This syllabus       license was suspended at a time when his license was revoked or
constitutes no part of     suspended was improperly modified to a misdemeanor based on the trial
the opinion of the court   court’s acceptance of defendant’s argument that a statutory summary
but has been prepared      suspension had been entered when his license had already been revoked,
by the Reporter of         thereby rendering the suspension a nullity that required the dismissal of
Decisions for the          the felony charge, since the revocation of a driver’s license does not
convenience of the         preclude the future revocation or suspension of the same license;
reader.)
                           therefore, defendant’s conviction for a misdemeanor was reversed and the
                           cause was remanded for further proceedings.


Decision Under             Appeal from the Circuit Court of Kane County, No. 12-CF-169; the Hon.
Review                     Timothy Q. Sheldon, Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                 Joseph H. McMahon, State’s Attorney, of St. Charles (Lawrence M.
Appeal                     Bauer and Scott Jacobson, both of State’s Attorneys Appellate
                           Prosecutor’s Office, of counsel), for the People.

                           Michael J. Pelletier, Thomas A. Lilien, and Jamie L. Montgomery, all of
                           State Appellate Defender’s Office, of Elgin, for appellee.


Panel                      JUSTICE BIRKETT delivered the judgment of the court, with opinion.
                           Justices Jorgensen and Hudson concurred in the judgment and opinion.




                                             OPINION

¶1          Defendant, George Smith, was charged by indictment with, inter alia, driving while his
        license was suspended (DWLS) (625 ILCS 5/6-303(a) (West 2012)). That offense was
        charged as a Class 2 felony pursuant to section 6-303(d-5) of the Illinois Vehicle Code
        (Code) (625 ILCS 5/6-303(d-5) (West 2012)). The State appeals from an order of the circuit
        court of Kane County modifying the indictment by reducing the charge to a misdemeanor.
        We reverse and remand.
¶2          The indictment originally alleged that on or about January 25, 2012, “defendant operated
        a motor vehicle upon a road in North Aurora, Illinois at a time when the defendant’s driver’s
        license was suspended or revoked for a violation of Illinois Compiled Statutes Chapter 625,
        Act 5, Section 11-501 and after having fourteen or more prior violations for the offense of
        driving while license was revoked or suspended.” The State was later permitted to amend the
        indictment to allege that defendant was driving while a statutory summary suspension of his
        license (see 625 ILCS 5/11-501.1 (West 2012)) was in effect. Defendant moved to dismiss
        the charge. At the hearing on the motion, defendant submitted the abstract of his driving
        record to show that the statutory summary suspension had been entered when his driver’s
        license had already been revoked. Relying on People v. Heritsch, 2012 IL App (2d) 090719,
        defendant argued that the statutory summary suspension was therefore a nullity. Defendant
        further argued that his license had been revoked for a reason other than those enumerated in
        section 6-303(d-5) as prerequisites for enhancing the charged offense to a felony. The trial
        court agreed, but instead of dismissing the charge, the trial court ordered the indictment
        amended so as to reduce the charged offense to a misdemeanor.
¶3          Section 6-303(a) of the Code (625 ILCS 5/6-303(a) (West 2012)) provides, in pertinent
        part, that “any person who drives or is in actual physical control of a motor vehicle on any
        highway of this State at a time when such person’s driver’s license, permit or privilege to do
        so or the privilege to obtain a driver’s license or permit is revoked or suspended as provided
        by this Code or the law of another state, except as may be specifically allowed by a judicial

                                                 -2-
     driving permit issued prior to January 1, 2009, monitoring device driving permit, family
     financial responsibility driving permit, probationary license to drive, or a restricted driving
     permit issued pursuant to this Code or under the law of another state, shall be guilty of a
     Class A misdemeanor.” At the time of the alleged offense in this case, subsections (d-2), (d-
     3), (d-4), and (d-5) provided for escalating penalties, based on the number of prior
     convictions, “if the revocation or suspension was for a violation of Section 11-401 or 11-501
     of this Code, or a similar out-of-state offense, or a similar provision of a local ordinance, or
     a statutory summary suspension or revocation under Section 11-501.1 of this Code.” 625
     ILCS 5/6-303(d-2), (d-3), (d-4), (d-5) (West 2012).1 Section 11-401 pertains to the duties of
     a motorist involved in an accident involving death or personal injuries, and section 11-501
     creates the offense of driving under the influence of alcohol or drugs (DUI). 625 ILCS 5/11-
     401, 11-501 (West 2012). Under section 6-205(a) of the Code (625 ILCS 5/6-205(a) (West
     2012)), the Secretary of State (Secretary) “shall immediately revoke the license, permit, or
     driving privileges of any driver upon receiving a report of the driver’s conviction” of a
     violation of section 11-401 or 11-501. Section 11-501.1, the so-called “implied consent law,”
     provides that a motorist operating a vehicle on a public highway in Illinois is deemed to have
     consented that, if arrested for DUI, he or she will submit to chemical testing to determine his
     or her blood alcohol level. If the motorist refuses to undergo testing, or submits to testing that
     reveals a blood alcohol level of 0.08 or more, his or her driving privileges will be summarily
     suspended. Under section 6-303(d-5), a driver whose license is revoked for one of the
     specified reasons is guilty of a Class 2 felony, and is ineligible for probation or conditional
     discharge, if he or she has 14 or more prior convictions of driving with a suspended or
     revoked license. 625 ILCS 5/6-303(d-5) (West 2012).
¶4       In reducing the DWLS charge in this case from a Class 2 felony to a Class A
     misdemeanor, the trial court relied on the decision of a divided panel of this court in
     Heritsch. In Heritsch, the defendant’s conviction of driving while his license was revoked
     (DWLR) was enhanced to a Class 2 felony under section 6-303(d-5). The offense occurred
     in 2008. The defendant’s license had been revoked for the first time in 1991, but not for any
     of the reasons that result in an enhanced sentence under section 6-303(d-5). Rather, it had
     been revoked because the defendant had used a motor vehicle to commit a drug-related
     felony. The defendant did not obtain a new driver’s license after the revocation. However,
     the abstract of the defendant’s driving record showed that, in 2001, the defendant had
     violated section 11-501 of the Code–i.e., he had committed the offense of DUI–and that the
     Secretary had revoked his license for that reason. Because the 1991 revocation could not be
     the basis for an enhanced sentence under section 6-303(d-5), the validity of the defendant’s
     felony conviction depended on whether he was eligible for an enhanced sentence on the basis
     that his license had been revoked in 2001 for DUI. The Heritsch majority concluded that he
     was not eligible for enhanced sentencing on that basis. The majority reasoned, in essence,


             1
              At present, each of the prior convictions must also have occurred while the defendant’s
     license was suspended or revoked for one of these reasons. See Pub. Act 98-418, § 5 (eff. Aug. 16,
     2013) (amending 625 ILCS 5/6-303(d-2), (d-3), (d-4), (d-5)); Pub. Act 98-573, § 5 (eff. Aug. 27,
     2013) (amending 625 ILCS 5/6-303(d-2), (d-3), (d-4), (d-5)).

                                                -3-
     that, after the defendant’s license had been revoked in 1991, there was no license that could
     be revoked when the defendant committed DUI in 2001. Therefore, according to the
     majority, “the Secretary’s 2001 formal administrative sanction of revocation had no effect.”
     Heritsch, 2012 IL App (2d) 090719, ¶ 9. The Heritsch majority’s reasoning would apply with
     equal force to the statutory summary suspension of a previously revoked driver’s license.
¶5       Here, the State raises both procedural and substantive challenges to the trial court’s
     ruling. According to the State, the ruling was procedurally infirm because the trial court: (1)
     had no authority to modify the charge and (2) should have considered only whether the
     indictment, on its face, properly charged a felony DWLS. With respect to the latter point, the
     State insists that the trial court erred by considering whether the abstract of defendant’s
     driving record refuted the allegations. Substantively, the State argues that, even if defendant’s
     license had been revoked prior to the statutory summary suspension of the license, the
     revocation did not vitiate the statutory summary suspension. In other words, the State
     challenges the proposition that a motorist’s driving privileges, having once been revoked,
     cannot thereafter (unless restored through the issuance of a permit or a new license, or in
     some other manner) be suspended or “re-revoked.” The State recognizes that this argument
     is contrary to Heritsch. The State contends, however, that Heritsch was decided incorrectly
     and should be abrogated.
¶6       As discussed below, we agree with the State’s substantive argument. In our view, when
     a motorist’s driving privileges are subject to statutory summary suspension under the implied
     consent law, the suspension is valid notwithstanding any prior revocation or suspension of
     the motorist’s driving privileges. Such a suspension may therefore be the basis for an
     enhanced penalty for violating section 6-303(a) while the suspension is in effect. Before we
     explain this conclusion, we note that a narrower decision on procedural grounds would be
     inappropriate under the circumstances of this case. Were we to reverse the trial court’s
     decision solely on the basis that the indictment was valid on its face or that the trial court had
     no power to modify the indictment, there would be a significant likelihood that the
     substantive issue would arise on remand. Thus, regardless of our views on the procedural
     issue, it would be appropriate to consider the State’s substantive challenge to the trial court’s
     ruling. Moreover, because we agree with the State’s substantive challenge, the procedural
     issues are purely academic, so we need not address them.
¶7       We further note that, although the trial court was required to follow Heritsch (see State
     Farm Mutual Auto Insurance Co. v. McFadden, 2012 IL App (2d) 120272, ¶ 9), we are not
     bound to do so. Our supreme court has noted:
         “ ‘ “[S]tare decisis requires courts to follow the decisions of higher courts, but does not
         bind courts to follow decisions of equal or inferior courts.” ’ [Citation.] Thus, the opinion
         of one district, division, or panel of the appellate court is not binding on other districts,
         divisions, or panels. [Citation.]” O’Casek v. Children’s Home & Aid Society of Illinois,
         229 Ill. 2d 421, 440 (2008).
     Although we are not obligated to follow Heritsch, it is “a decision from another panel of a
     court of equal stature” (In re Marriage of Gutman, 232 Ill. 2d 145, 150 (2008)), and we
     therefore lack the power to grant the State’s request to abrogate it (id.).


                                                -4-
¶8          The issue on appeal–whether, for purposes of the DWLS law, driving privileges that have
       been revoked are subject to statutory summary suspension while the revocation remains in
       effect–is principally one of statutory construction. Our supreme court has recently offered
       the following summary of the basic principles that guide our analysis:
                 “It is well settled that issues of statutory construction are questions of law subject to
            de novo review. [Citation.] When construing a statute, this court’s primary objective is
            to ascertain and give effect to the legislature’s intent, keeping in mind that the best and
            most reliable indicator of that intent is the statutory language itself, given its plain and
            ordinary meaning. [Citation.] In determining the plain meaning of the statute, we
            consider the subject the statute addresses and the legislative purpose in enacting it.
            [Citation.] This court has repeatedly held that statutes should be read as a whole and
            construed so that no part is rendered meaningless or superfluous. [Citation.] In doing so,
            we may consider the statute’s context, reading the provision at issue in light of the entire
            section in which it appears, and the Act of which that section is a part. [Citations.]”
            People v. Lloyd, 2013 IL 113510, ¶ 25.
¶9          When the language of a statute is clear and unambiguous, courts may not depart from the
       language by incorporating exceptions, limitations, or conditions that the General Assembly
       did not express. Wilkins v. Williams, 2013 IL 114310, ¶ 22. However, “the task of
       interpreting the language of a statute cannot always be reduced to ‘the mechanical application
       of the dictionary definitions of the individual words and phrases involved,’ ” so courts must
       take care “not to read statutory language in an overly literal manner.” People v. Wood, 379
Ill. App. 3d 705, 708-09 (2008) (quoting Whelan v. County Officers’ Electoral Board, 256
Ill. App. 3d 555, 558 (1994)). To similar effect, our supreme court has observed that “[a]
       statute or ordinance must receive a sensible construction, even though such construction
       qualifies the universality of its language.” In re Illinois Bell Switching Station Litigation, 161
Ill. 2d 233, 246 (1994). For these reasons, “[a] literal interpretation is not controlling where
       the spirit and intent of the General Assembly in enacting a statute are clearly expressed, its
       objects and purposes are clearly set forth, and a literal interpretation of a particular clause
       would defeat the obvious intent [citation]; where literal enforcement of a statute will result
       in great injustice that was not contemplated by the General Assembly [citation]; or where a
       literal interpretation would lead to an absurd result [citation].” Grever v. Board of Trustees
       of the Illinois Municipal Retirement Fund, 353 Ill. App. 3d 263, 266-67 (2004).
¶ 10        Pursuant to section 1-176 of the Code, “revocation” of a driver’s license means “[t]he
       termination by formal action of the Secretary of a person’s license or privilege to operate a
       motor vehicle on the public highways, which termination shall not be subject to renewal or
       restoration except that an application for a new license may be presented and acted upon by
       the Secretary after the expiration of at least one year after the date of revocation.” 625 ILCS
       5/1-176 (West 2012).
¶ 11        If the statutory definition of “revocation”–the “termination *** of a person’s license or
       privilege to operate a motor vehicle” (emphasis added) (625 ILCS 5/1-176 (West 2012))–is
       given its most literal meaning, the argument that revocation is a singular occurrence might
       appear to be an ontological truism: after one’s license or privilege to operate a vehicle is
       terminated, it no longer exists and therefore cannot again be terminated. By the same logic,

                                                  -5-
       a revoked license could not be suspended either. It is reasonably clear from examination of
       the Code as a whole, however, that the General Assembly did not intend for the term
       “revocation” to be read so literally. To the contrary, “revocation” appears to be used, in part,
       as a term of art that refers to a formal act of the Secretary and its attendant legal
       consequences. Thus, section 6-205(a) places no express limitation on the number of times
       the Secretary may revoke a driver’s license. Nor does section 6-205(a) expressly limit
       revocation to cases where no prior revocation is in effect.
¶ 12        Other Code provisions support our conclusion that the revocation of a driver’s license
       does not preclude the future revocation or suspension of the same license. For instance,
       section 6-208(b)(1.5) of the Code formerly provided, “If the person is convicted of a
       violation of Section 6-303 of this Code committed while his or her driver’s license, permit,
       or privilege was revoked because of a violation of Section 9-3 of the Criminal Code of 1961,
       relating to the offense of reckless homicide, or a similar provision of a law of another state,
       the person may not make application for a license or permit until the expiration of 3 years
       from the effective date of the most recent revocation.” (Emphasis added.) 625 ILCS 5/6-
       208(b)(1.5) (West 2008). The words “most recent” would have been superfluous if the
       revocation of a driver’s license were a singular occurrence. See Heritsch, 2012 IL App (2d)
       090719, ¶ 40 (Birkett, J., dissenting). Section 6-205(c)(2) of the Code provides, “If a
       person’s license or permit is revoked or suspended due to 2 or more convictions of violating
       Section 11-501 of this Code or a similar provision of a local ordinance or a similar out-of-
       state offense, or Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012,
       where the use of alcohol or other drugs is recited as an element of the offense, or a similar
       out-of-state offense, *** that person, if issued a restricted driving permit, may not operate
       a vehicle unless it has been equipped with an ignition interlock device as defined in Section
       1-129.1.” (Emphasis added.) 625 ILCS 5/6-205(c)(2) (West 2012). To hold that revocation
       is a singular occurrence would make this provision meaningless. See Heritsch, 2012 IL App
       (2d) 090719, ¶ 40 (Birkett, J., dissenting).
¶ 13        Not only is the literal interpretation of “revocation” in conflict with the usage of that term
       in sections 6-205(c)(2) and 6-208(b)(1.5), the literal interpretation leads to absurd results.
       The Fifth District recognized as much in People v. Masten, 219 Ill. App. 3d 172 (1991). In
       that case, the defendant’s Illinois driver’s license was revoked in 1976, and between 1976
       and 1983 he was convicted on three occasions of driving while his license was revoked. In
       May 1989, the Secretary ordered the statutory summary suspension of the defendant’s still-
       revoked driver’s license for a six-month period. In June 1989, the defendant obtained a
       Virginia driver’s license. In 1990, the defendant was charged with DWLR. The trial court
       dismissed that charge, evidently because the defendant held a Virginia license at the time of
       the offense. However, Virginia, like Illinois, was a party to the Driver’s License Compact
       (Compact) (see 625 ILCS 5/6-700 through 6-708 (West 2012)), which bars a party state from
       issuing a license to an individual while a license issued by another party state is suspended
       (625 ILCS 5/6-704 (West 2012)). In reversing the dismissal of the charge, the Masten court
       reasoned as follows:
            “The question before us is whether defendant’s license should be considered
            ‘suspended’, thereby rendering the issuance of the Virginia license invalid under the

                                                  -6-
           Compact. We conclude that defendant’s license was in fact ‘suspended’ on June 9, 1989,
           that defendant’s Virginia license was invalid under the Compact, and that the trial court
           improperly dismissed the driving while license revoked charge. Were we to hold
           otherwise, it would lead to the absurd result that one whose license has been previously
           revoked could avoid the effect of the summary suspension by obtaining a license in a
           foreign State as defendant did in this case.” Masten, 219 Ill. App. 3d at 174-75.
¶ 14       The Masten court “understood what is obvious from the Code and the case law. A
       revoked driver can be suspended; a suspended driver can be revoked; and a revoked driver
       can be revoked again and again, as defendant was in the instant case.” Heritsch, 2012 IL App
       (2d) 090719, ¶ 50 (Birkett, J., dissenting). That understanding is at least implicit in cases
       such as People v. Yaworski, 2011 IL App (2d) 090785, ¶ 8 (noting that the abstract of the
       defendant’s driving record showed that his license was revoked pursuant to section 6-
       205(a)(2) of the Code on August 6, 2005, and again on August 12, 2005, and that “the
       revocations” (emphasis added) were in effect when the defendant committed his seventh
       DUI, thereby enhancing that offense to a Class 2 felony under section 11-501(c-1)(3) of the
       Code (625 ILCS 5/11-501(c-1)(3) (West 2004))), and People v. Smith, 162 Ill. App. 3d 739,
       741 (1987) (“At trial, the State introduced as evidence three separate orders of revocation,
       certified by the Secretary of State, all of which were for driving under the influence of
       intoxicating liquor and all of which were in effect on February 3, 1986.”).
¶ 15       Here, defendant would have us hold, contrary to Masten, that, because of the revocation
       of his license, he had no license that could be subject to a statutory summary suspension. By
       dint of that reasoning, a driver whose license is revoked and never reissued would have no
       incentive to comply with the implied consent law. Such a driver, if arrested for DUI, could,
       without consequence, refuse the chemical testing provided for by the implied consent law
       and could theoretically apply for a new driver’s license during the period when an otherwise
       similarly situated licensed driver would be prohibited from driving. It is inconceivable that
       the General Assembly intended such an utterly incongruous result. Moreover, under the
       analysis that defendant advocates, a DUI conviction in such a case would not preclude the
       defendant from immediately applying for a new license. Such a result “makes a mockery of
       the law.” Heritsch, 2012 IL App (2d) 090719, ¶ 59 (Birkett, J., dissenting).
¶ 16       Our conclusion also finds support in our decision in People v. Odumuyiwa, 188 Ill. App.
3d 40 (1989). In that case, the defendant was convicted of DWLS. The record showed that
       the defendant’s license had been cancelled about two weeks before it was suspended. The
       defendant argued that, because the cancelled license was no longer in force, the suspension
       of the license was a null act. We disagreed, seeing “no reason why these two actions [the
       cancellation and the suspension of the defendant’s license] by the Secretary should be
       considered mutually exclusive or logically inconsistent.” Id. at 45.
¶ 17       During the pendency of this appeal, our General Assembly amended section 6-303. See
       Pub. Act 98-418, § 5 (eff. Aug. 16, 2013); Pub. Act 98-573, § 5 (eff. Aug. 27, 2013). Among
       other things, the General Assembly added subsection (a-10), which provides:
           “A person’s driver’s license, permit, or privilege to obtain a driver’s license or permit
           may be subject to multiple revocations, multiple suspensions, or any combination of both


                                                -7-
           simultaneously. No revocation or suspension shall serve to negate, invalidate, cancel,
           postpone, or in any way lessen the effect of any other revocation or suspension entered
           prior or subsequent to any other revocation or suspension.” Pub. Act 98-418, § 5 (eff.
           Aug. 16, 2013); Pub. Act 98-573, § 5 (eff. Aug. 27, 2013).
       Defendant argues that the amendment is presumed to change the law as it previously existed
       and that the amendment represents the General Assembly’s “tacit acceptance of the
       [Heritsch] majority’s interpretation of the statute, insofar as the legislature took efforts to
       correct what it perceived to be a defect in the statute.” To accept that reasoning, however,
       would create a catch-22 for the General Assembly; it is clear that, had the General Assembly
       amended section 6-303 without adding subsection (a-10), or other language to that effect,
       defendant would have been able to argue that the failure to amend the statute represented
       legislative acquiescence in the Heritsch majority’s interpretation. See, e.g., People v. Downs,
       371 Ill. App. 3d 1187, 1191 (2007) (“It is axiomatic that where a statute has been judicially
       construed and the construction has not evoked an amendment, it will be presumed that the
       legislature has acquiesced in the court’s exposition of the legislative intent.”). Thus, although
       amendatory acts are ordinarily presumed to change the law, “that presumption is overcome
       where the nature of [the] amendment suggests that its drafters intended to interpret or clarify
       the original statute.” Friedman v. Krupp Corp., 282 Ill. App. 3d 436, 444 (1996). The nature
       of the amendment in this case suggests clarification of the General Assembly’s preexisting
       intent and a repudiation of the interpretation adopted by the Heritsch majority.
¶ 18       We note that the General Assembly has had occasion in the past to clarify its intent with
       regard to section 6-303’s sentencing scheme. Prior to August 10, 2001, section 6-303(d)
       provided, “Any person convicted of a second or subsequent violation of this Section shall
       be guilty of a Class 4 felony if the original revocation or suspension was for a violation of
       Section 11-401 or 11-501 of this Code, or a similar out-of-state offense, or a similar
       provision of a local ordinance, a violation of Section 9-3 of the Criminal Code of 1961,
       relating to the offense of reckless homicide, or a similar out-of-state offense, or a statutory
       summary suspension under Section 11-501.1 of this Code.” (Emphases added.) 625 ILCS
       5/6-303(d) (West 2000). The General Assembly deleted the emphasized words when it
       amended the statute to add subsections (d-1) through (d-3) (which provided further escalation
       of the penalties for repeat offenders). See Pub. Act 92-340, § 5 (eff. Aug. 10, 2001). In
       People v. Bloomberg, 378 Ill. App. 3d 686 (2008), the court relied on the deletion of the
       word “original” to uphold a Class 4 felony conviction for a motorist whose first violation of
       section 6-303 did not occur while his license was suspended or revoked for one of the
       specified reasons. The Bloomberg court rejected the defendant’s argument that its reading
       led to an unjust and absurd result. Id. at 688-89. Thereafter, however, the General Assembly
       promptly restored the word “original” to section 6-303(d) (see Pub. Act 95-991, § 5 (eff. June
       1, 2009)), recognizing that “when it omitted the word ‘original’ from subsection (d), a
       defendant like Bloomberg with only one prior DWLS violation, no matter the reason for the
       suspension, would be subject to felony sentencing for only his second violation, an
       admittedly harsh result.” Heritsch, 2012 IL App (2d) 090719, ¶ 34 (Birkett, J., dissenting).
       Section 6-303(d-5), in contrast, has never expressly conditioned the penalty on the reason for
       the “original” revocation or suspension. This distinction between section 6-303(d) and

                                                 -8-
       section 6-303(d-5) makes it all the more clear that: (1) in cases of multiple revocations or
       suspensions, the latter provision was always meant to apply without regard to the reason for
       the “original” revocation or suspension and (2) the recent amendment of section 6-303(d-5)
       was a reaction to Heritsch’s erroneous interpretation of that provision.
¶ 19       For the foregoing reasons, the judgment of the circuit court of Kane County is reversed
       and the cause is remanded for further proceedings.

¶ 20      Reversed and remanded.




                                               -9-